DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
The drawings are objected to because it does not appear the “carrier element” of Claim 8 is illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 3, line 2, it appears that the term “a” should be changed to “as a.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the language “can be” recited in line 2.
Claim 9 is rejected since it is not clear what is meant by the language “for the purposes of.” 
Claims 10 and 20 are rejected since it is not clear what is meant by the language “formed by a lead frame.” 
Claim 12 is rejected since it is not clear what is meant by the language “designed for.”  
Claim 14 is rejected since it is not clear what is meant by the language “characterized by” recited in the 3rd to the last line.
Claims 16-18 are rejected since it is not clear what is meant by the language “characterized by” recited in the line 1.
Claim 19 is rejected since it is not clear what is meant by the language “characterized by” recited in line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilardell et al. (EP 1677324 A2, hereinafter “Vilardell”).   
Specifically, regarding Claim 1, Vilardell discloses a signal generator (1c; ¶ [0067], Figs. 10-12), for a vehicle door or flap (¶ [0001]), comprising an actuator (5; Fig. 9), which can be manually actuated and/or gripped by an operating person (¶ [0047]), furthermore comprising a plug housing (4; Fig. 9) with a switch (6a) which is received therein or arranged thereon (in the same back side of the housing 4; Fig. 12) and which has electrical contacts (13) which form part of a plug connection (a device can be plugged at the end of terminals 13, at the left side of terminals 13; Fig. 12), and comprising an actuator housing with the actuator (5; the front part of the housing 4, where the lid 2 with the actuator 5 is arranged), the actuator (5) being mounted movably on the actuator housing and acting on the switch (6a; see springs 7 bringing actuator 5 in the original position), wherein the actuator housing (front portion of 4; Fig. 12) and the plug housing (rear portion of 4; Fig. 12) are positionally fixed relative to one another (Fig. 12), and the electrical contacts (13) are electrically connected to the switch (6a) by plugged-in conductors (see Figs. 10 and 11 where the terminals 8a of the microswitch 6a are plugged in the small ears formed on the device terminals 13; Fig. 11 and ¶ [0069]).
Regarding Claim 2, Vilardell discloses that at least one of the contacts (20) being in one piece (Fig. 10) and, at one side, forming the contact for the plug connection (Fig. 12) and, at the other side, being plugged onto the switch (6a) by being plugged onto an output contact pin or an output contact lug (8a) which projects out of a housing in which the switch (6a) is received as a module (Fig. 11).
Regarding Claim 3, Vilardell discloses that the switch (6a) has a clip structure  as connection point (Fig. 11), and at least one of the electrical contacts (13) is plugged into the clip structure (Fig. 11). 
Regarding Claim 4, Vilardell discloses that the plug housing (4) and the actuator housing are formed integrally on one another (Figs. 9 and 12), and the switch (6a) is inserted with the electrical contacts (13) into the plug housing (Fig. 9). 
Regarding Claim 5, Vilardell discloses that the plug housing (4) and the actuator housing are formed integrally on one another by injection molding (¶¶ [0016], [0036]). 
Regarding Claims 6 and 7, the limitations have been given little patentable weight since the method of forming the device is not germane to the issue of patentability of the device itself.  
Regarding Claim 8, Vilardell discloses that the signal generator (1c) has a carrier element (14; Fig. 9) on which the switch (6a) and/or the electrical contacts (13) electrically connected to the switch (6a) by plugged-in conductors are installed, the carrier element being arranged in or on the plug housing (Fig. 9). 
Regarding Claim 9, Vilardell discloses that a potting compound (57) is introduced for the purposes of sealing the switch (6a) in the plug housing (Fig. 12). 
Regarding Claim 11, Vilardell discloses that the actuator (5) comprises a door lever (5) which is mounted pivotably on the actuator housing and which acts on the switch (6a; ¶ [0045]).  
Regarding Claim 12, Vilardell discloses that the plug housing (4) is designed for direct connection to an electric drive (via electrical wiring 9 through a connection element 10; ¶¶ [0048], [0049], Fig. 3).
Regarding Claim 13, Vilardell discloses a system composed of an electric drive and a signal generator (¶¶ [0001], [0002]), wherein the electric drive is connected directly to the plug housing (via terminals 13; ¶ [0061]).  
Claims 14-19 include language similar to that of Claims 1, 4-7, and 9, respectively, and are rejected for reasons similar to those discussed above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Bauer et al. (U.S. Pat. No. 6,613,994) discloses a microswitch utilizing terminals for external coupling but does not disclose the claimed housings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833